Title: To Thomas Jefferson from James Monroe, 16 October 1792
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Fredericksburg Octr. 16. 1792.

You have before this I presume heard of the death of Colo. Geo. Mason which was about the 8th. of this month of the gout in the stomack. His patriotic virtues thro the revolution will ever be rememberd by the citizens of this country, and his death at the present moment will be sensibly felt by the republican interest. We intended to have rested a day or two with him on our way, and this event will probably render us a day sooner in Phila.
We expect Mr. Madison here tomorrow and to set out on the 20th. together. We may possibly stay a day at Mount Vernon. So that avoiding accidents we shall be in Phila. certainly by the 28. or 30th.
R. H. Lee has notified to the assembly his determination to withdraw from his present station and in consequence thereof they have fixed on the 15. to supply his place the term of the successor to commence immediately after the election. Dr. Lee, Harvie, and F. Corbin were mentioned to me by the last post as the only competitors. I think it probable some other person may be brought forward, but this is conjecture only.
I hear from Mr. Beckly there is no prospect of comfortable accomodations upon reasonable terms. I had hopes that one of Seckells houses might have been finished but presume tis not the case. Tis dreadful to take a po[st?] off the pavement again. However we will be there in time to look out before the commencment of the session. We should like (provided we cannot accomodate ourselves agreeably in your neighbourhood) to get the house Burr lived in last winter. I  think he told me he did not intend to keep it. Perhaps if Mr. Eppe[s] is with you he might collect the necessary information by the time we get there.
Shall thank you to send the inclosed to the Coachmaker Mr. Kerr. I am Dear Sir yr. affectionate friend & servant.

Jas. Monroe

